Exhibit 10.17

Execution Copy

AMENDMENT NO.4 TO LIMITED FORBEARANCE AGREEMENT

This Amendment No. 4 to the Limited Forbearance Agreement (this “Amendment”) is
made this 29th day of January, 2016 by and among VALERITAS, INC., a Delaware
corporation (the “Borrower”), VALERITAS HOLDINGS, LLC, a Delaware limited
liability company (“Parent”) and VALERITAS SECURITY CORPORATION, each as a
Guarantor (as such term is defined in the Credit Agreement) and the undersigned
Lenders.

RECITALS

A. The Borrower, Parent, the other Guarantors, the Control Agent and the other
Lenders signatory thereto have entered into that certain Amended and Restated
Term Loan Agreement dated as of August 5, 2014 (as amended from time to time,
the “Credit Agreement” and together with all other agreements, instruments and
documents executed in connection therewith, the “Loan Documents”).

B. As of April 3, 2015, certain Events of Default (as that term is defined in
the Credit Agreement) had occurred and were continuing and the Lenders duly
provided notice to the Borrower and all Guarantors and declared all of the
Obligations under the Credit Agreement to be then immediate due and payable and
terminated all further Commitments and obligations to extend any further credit
under any Loan Document. As a result of such acceleration of the Obligations,
the Borrower and the Guarantors requested that the Lenders temporarily forbear
from further exercising certain rights or remedies with respect to such Events
of Default (and only with respect thereto).

C. Subsequently, the Borrower, Guarantors, Control Agent and Lenders entered
into a Limited Forbearance Agreement, dated as of May 18, 2015, as amended by
that certain Amendment No. 1 to Limited Forbearance Agreement, dated as of
September 28, 2015, that certain Amendment No. 2 to Limited Forbearance
Agreement, dated as of November 13, 2015 and that certain Amendment No. 3 to
Limited Forbearance Agreement, dated as of December 21, 2015 (as so amended, the
“Forbearance Agreement”) pursuant to which, subject to the terms and conditions
of the Forbearance Agreement, the Lenders and the Control Agent agreed to
temporarily forbear from further exercising their rights and remedies under the
Credit Agreement and/or the Loan Documents with respect to the Designated
Defaults. All capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Forbearance Agreement.

D. At the request of the Borrower and Guarantors, subject to the terms and
conditions set forth herein, and without waiving any existing or future rights
or remedies that the Lenders or Control Agent may have against the Borrower or
Guarantors, and without creating a custom or course of dealing among the
parties, the Control Agent and the other Lenders are willing to amend and extend
the Forbearance Agreement and forbear from further exercising certain of their
default-related rights and remedies against the Borrower and the Guarantors with
respect to the Designated Defaults (and only with respect thereto).



--------------------------------------------------------------------------------

E. This Amendment shall constitute a Loan Document, and these Recitals shall be
construed as part of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and in consideration of the premises and the mutual
covenants contained herein, subject to the satisfaction of the conditions
described in Section 3 hereof, the parties hereto hereby agree as follows:

SECTION 1. AMENDMENT TO FORBEARANCE AGREEMENT.

This Amendment shall become effective on the date that each of the conditions
set forth in Section 3 of this Amendment are satisfied (the “Effective Date”)
and the Forbearance Agreement shall be deemed amended as follows:

1.1 Section 3(a) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

“SECTION 3. Forbearance

(a) As used herein, the term “Forbearance Period” shall mean the period
commencing on the date hereof and ending on the earliest to occur of
(i) March 31, 2016 (5:00 p.m. Central time), (ii) the effective date of the
amendment and restatement of the Credit Agreement to extend credit to the
Borrower as contemplated under Section 4(t) hereof, and (iii) the occurrence of
any one or more of the following events:

(A) any failure by any Credit Party to timely comply with any other term,
condition or provision contained in this Agreement, whether or not notice is
given of such failure, after giving effect to any notice, lapse of time or both;

(B) any Material Adverse Effect (other than any Designated Default, except to
the extent that any Designated Default either is repeated or worsens) shall
occur as determined by Control Agent (after giving effect to the financial
condition of the Borrower and the other Credit Parties as of the date hereof);
and

(C) Any failure by any Credit Party to timely comply with any term, condition or
provision contained in the documents evidencing the Second Bridge Equity
Financing, the Third Bridge Equity Financing or the Preferred AB Stock Warrants,
whether or not notice is given of such failure, after giving effect to an
notice, lapse of time or both.

The occurrence of any of the events set forth in clauses (A) through (C) above
shall constitute an immediate Event of Default under the Credit Agreement and
the other Loan Documents.”

1.2 Section 4(b)(i) of the Forbearance Agreement is hereby deleted in its
entirety and replaced with the following:

“(b) Permitted Expenditures.

 

2



--------------------------------------------------------------------------------

(i) Attached hereto as Exhibit B is a draft 13-week detailed expense statement
containing a projection of cash receipts and disbursements for the period
reflected thereon, a final version of which shall be delivered to the Control
Agent and the other Lenders on or before February 5, 2016 (as set forth thereon
or as modified in accordance with the terms of this Agreement, the “Budgeted
Cash Flow”). The Borrower represents and warrants that such Budgeted Cash Flow
(and each modification thereof) was prepared in good faith in accordance with
GAAP consistently applied (using reasonable and conservative assumptions and
estimates) and contains only (A) those expenditures that are necessary to avoid
immediate or irreparable harm to the Collateral and as are necessary and
reasonable for the Borrower to preserve the going-concern value of the
Borrower’s business during the Forbearance Period and (B) costs incurred by or
allocable to the Parent for tax and dissolution matters. The Borrower may modify
the Budgeted Cash Flow upon the prior written consent of the Control Agent and
the Majority Lenders so long as the Borrower’s total expenditures do not exceed
the aggregate funds approved in the Budgeted Cash Flow.”

1.3 Section 4(e) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

“(e) Use of Valeritas Security Cash. All cash or cash equivalents in the
Valeritas Security Control Account as of September 28, 2015, and all cash or
cash equivalents deposited or transferred into the Valeritas Security Control
Account after September 28, 2015 shall be hereinafter referred to as the “VSCA
Cash.” Borrower shall be prohibited from using the VSCA Cash to fund the
Budgeted Cash Flow until all other cash in the Borrower’s Control Accounts and
the proceeds of the Second Bridge Equity Financing, the Third Bridge Equity
Financing and the Preferred AB Stock Warrants have been used in full.”

1.4 The following provision shall be added to the Forbearance Agreement as
Section 4(r):

“(r) Third Bridge Equity Financing. By no later than January 29, 2016, the
Borrower shall consummate a transaction for equity financing of no less than
$5.5 million, inclusive of any amounts invested or advanced by the Lenders (the
“Third Bridge Equity Financing”), pursuant to documentation in form and
substance acceptable to the Majority Lenders. The net proceeds resulting from
the Third Bridge Equity Financing (and all cash contained in the Borrower’s
Control Accounts other than the VSCA Cash) shall be used by the Credit Parties
to fund the Budgeted Cash Flow and none of the VSCA Cash shall be used until all
net proceeds of the Third Bridge Equity Financing and the Preferred AB Stock
Warrants and cash contained in the other Control Accounts have been used in
accordance with the Budgeted Cash Flow. For the avoidance of doubt, during the
Forbearance Period, no Credit Party shall make any Restricted Payment on account
of such equity, whether directly or indirectly.”

 

3



--------------------------------------------------------------------------------

1.5 The following provision shall be added to the Forbearance Agreement as
Section 4(s):

“(s) Preferred AB Stock Warrants. By no later than January 29, 2016, the
Borrower shall issue to the Lenders warrants to purchase up to $20,000,000 of
Series AB Preferred Stock of the Borrower with a strike price of $1.25 per
share, (the “Preferred AB Stock Warrants”), pursuant to documentation in form
and substance acceptable to the Majority Lenders. The proceeds resulting from
the Preferred AB Stock Warrants (and all cash contained in the Borrower’s
Control Accounts other than the VSCA Cash) shall be used by the Credit Parties
to fund the Budgeted Cash Flow and none of the VSCA Cash shall be used until all
proceeds of the Third Bridge Equity Financing and the Preferred AB Stock
Warrants and cash contained in the other Control Accounts have been used in
accordance with the Budgeted Cash Flow. For the avoidance of doubt, during the
Forbearance Period, no Credit Party shall make any Restricted Payment on account
of such equity, whether directly or indirectly.”

1.6 The following provision shall be added to the Forbearance Agreement as
Section 4(t):

“(t) Additional Loans under the Credit Agreement. During the Forbearance Period,
the Lenders shall in good faith negotiate with the Borrower to amend and restate
the Credit Agreement and applicable Loan Documents as of the end of the
Forbearance Period to provide up to $20,000,000 in new loans to the Borrower, in
an effort to preserve and protect the enterprise value of the Borrower’s
business, and on such terms and conditions satisfactory to the Lenders and the
Borrower, including, without limitation, the following terms and conditions:

(i) The aggregate outstanding principal balance of the loans under the amended
and restated Credit Agreement shall be equal to the total debt owing under the
Credit Agreement as of the effective date of the amendment and restatement,
inclusive of all accrued but unpaid interest and default interest;

(ii) The maturity date under the amended and restated Credit Agreement shall be
the original maturity date under the Credit Agreement;

(iii) The decision to lend any amount as a new loan under the amended and
restated Credit Agreement shall be at the sole discretion of the Lenders;

(iv) A fee equal to 8% of any new loan shall be payable on the draw date of such
loan;

(v) Any investment by the Lenders in the Borrower through the Preferred AB Stock
Warrants would not reduce the amount available under the amended and restated
Credit Agreement in new loans; and

(vi) The Lenders shall agree to release the Parent from its guaranty and pledge
effective as of the date of the dissolution of the Parent, provided that as of
such date of dissolution, this Agreement remains in effect and the Forbearance
Period is continuing.”

 

4



--------------------------------------------------------------------------------

1.7 The following provision shall be added to the Forbearance Agreement as
Section 4(u):

“(u) Dissolution of Valeritas Holdings, LLC. Within 30 days of the consummation
of the Third Bridge Equity Financing, the Borrower and the Parent shall cause
the Parent to be dissolved and the Parent’s assets to be distributed to the unit
holders of the Parent in accordance with the terms and conditions of the Amended
and Restated Limited Liability Company Agreement of the Parent and the following
terms and conditions:

(i) Prior to the dissolution of the Parent, all creditors of the Parent,
including all (if any) applicable governmental or tax authorities, employees,
vendors and trade creditors, shall have been paid in full and/or a sufficient
cash reserve shall have been created to do so;

(ii) The existing D&O insurance policy covering the board of the Parent shall
not be permitted to lapse and shall cover all new board members of the board of
the Borrower and all board members of the board of the Parent for acts or
omissions made prior to the dissolution of the Parent;

(iii) The Amended and Restated Limited Liability Company Agreement of the Parent
shall terminate upon the dissolution of the Parent;

(iv) The Parent shall appoint a person acceptable to the Lenders to be the
responsible officer to oversee and implement the dissolution of the Parent; and

(v) The rights and duties of the unitholders of the Parent under any voting
agreement or investor rights agreement to which they are a party shall terminate
or be amended to the satisfaction of the Lenders upon the dissolution of the
Parent.”

1.8 Exhibit B of the Forbearance Agreement shall be deleted in its entirety and
replaced with Exhibit B attached hereto.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into this Amendment, the Borrower and Guarantors each
represent and warrant to the Lenders that:

2.1 Representations, Warranties and Covenants. (a) After giving effect to this
Amendment, no representation or warranty of any Credit Party contained in the
Credit Agreement or any of the Loan Documents, including this Amendment, shall
be untrue or incorrect in any material respect as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date, and (b) no Default or Event of Default (other than the Designated
Defaults) has occurred or is continuing, or would result after giving effect
hereto.

2.2 Authorization, Etc. Each Credit Party has the power and authority to
execute, deliver and perform this Amendment. Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize its execution, delivery and performance
of this Amendment. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party’s execution, delivery and

 

5



--------------------------------------------------------------------------------

performance of this Amendment, except for those already duly obtained. This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditor rights generally or by equitable principles relating
to enforceability. No Credit Party’s execution, delivery or performance of this
Amendment (i) contravenes the terms of any of such Credit Party’s organization
documents; (ii) conflicts with or constitutes a violation or breach of, or
constitutes a default under, or results in the creation or imposition of any
Lien (other than pursuant to the Security Documents) upon the property of any
Credit Party by reason of the terms of any material obligation under any
Contract to which such Credit Party is a party (including without limitation
obligations arising from agreements relating to any such Contract to which any
Credit Party is a party or which is binding upon it); or (iii) violates any
Requirement of Law in any material respect.

2.3 Acknowledgment of Obligations. Each Credit Party hereby acknowledges,
confirms and agrees that the Credit Parties are indebted to the Lenders in
respect of the Loans under the Credit Agreement. The Loans and all other
Obligations under or in connection with the Loans, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Borrower or any Guarantor to the Control Agent and the
other Lenders (including, without limitation, the Prepayment Premium, which each
Credit Party acknowledges, confirms and agrees is immediately due and payable in
accordance with Section 11.02 of the Credit Agreement and otherwise pursuant to
the Loan Documents), are unconditionally and immediately due and payable by the
Borrower and the Guarantors to the Control Agent and the other Lenders, without
offset, recoupment, defense or counterclaim of any kind, nature or description
whatsoever, all of which (if any exist, and which the Credit Parties hereby
acknowledge do not exist) are hereby waived by the Credit Parties.

2.4 Security. Subject to Section 4(t)(vi) of the Forbearance Agreement (as
amended by Section 1.6 of this Amendment), the Secured Parties’ security
interests in the Collateral continue to be perfected, valid, binding and
enforceable first-priority security interests which secure the Obligations
(subject only to the Permitted Liens) and no tax or judgment liens are currently
of record against Borrower or any other Credit Party. Neither the Borrower nor
any Guarantor holds or controls, or will hold or control during the Forbearance
Period, cash or cash equivalents that is unencumbered and the Borrower and the
Guarantors have granted to the Control Agent and the other Lenders enforceable
first-priority security interests on all of the Borrower’s and the Guarantors’
cash and cash equivalents.

2.5 Acknowledgment of Default. Each Credit Party hereby acknowledges and agrees
that the Designated Defaults have occurred and are continuing as of the date
hereof, each of which constitutes an Event of Default, and, as a result of the
Designated Defaults, as well as any other Defaults or Events of Default that may
exist, the Control Agent and the other Lenders are entitled to exercise any and
all default-related rights and remedies under the Credit Agreement, the other
Loan Documents, and/or applicable law, including without limitation, to
accelerate the Obligations (and have done so as set forth in 2.5 of the
Forbearance Agreement) or to exercise rights against Collateral and that no
Credit Party has any valid defense to the enforcement of such default-related
rights and remedies. Each Credit Party hereby acknowledges and agrees that the
first to occur of the Designated Defaults occurred no later than January 1, 2015
and have continued to date.

 

6



--------------------------------------------------------------------------------

2.6 Acknowledgment of Exercise of Remedies. Each Credit Party hereby
acknowledges, confirms, and agrees that (i) on April 3, 2015, the Control Agent
and the other Lenders duly provided notice to the Borrower that various defaults
and Events of Default (including, without limitation, the Designated Defaults)
had occurred and are continuing, declared all of the Obligations of the Borrower
under the Credit Agreement and all other Loan Documents to be then immediately
due and payable, and terminated the Commitments as of January 1, 2015, and any
other obligations to extend any further credit under any of the Loan Documents;
(ii) such actions by the Control Agent and the other Lenders were a proper
exercise of their rights and remedies, and were made in accordance with the
provisions of the Credit Agreement, the other Loan Documents, and applicable
law; and (iii) payment in full in cash of the Obligations (in the case of the
Loans, at the Redemption Price) is immediately due and payable.

SECTION 3. CONDITIONS TO EFFECTIVENESS.

The effectiveness of Section 1 of this Agreement is expressly conditioned upon
the satisfaction and delivery of each of the applicable conditions set forth
below:

3.1 Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance acceptable to the
Lenders:

(a) This Amendment duly executed and delivered by the Borrower and each of the
other parties hereto;

(b) A draft Budgeted Cash Flow in accordance with Section 4(b)(i) of the
Forbearance Agreement;

(c) Documentation evidencing the closing, in toto, of the Third Bridge Equity
Financing in accordance with Section 4(r) of the Forbearance Agreement;

(d) Documentation evidencing the closing, in toto, of the Preferred AB Stock
Warrants in accordance with Section 4(s) of the Forbearance Agreement; and

(e) Resolutions of the boards of the Borrower and the Parent approving and
authorizing this Amendment and the actions contemplated hereby, including the
dissolution of the Parent.

3.2 No Default. The representations and warranties contained herein shall be
true and correct in all material respects as of the date hereof, and no Default
or Event of Default, other than the Designated Defaults, shall exist on the date
hereof.

3.3 Expense Reimbursement. The Control Agent and the other Lenders shall have
received reimbursement for all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Control Agent and the other Lenders) in accordance with Section 12.03(a) of the
Credit Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS

4.1 Successors and Assigns. This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, the Control Agent and the other Lenders
and their respective successors and assigns, except as otherwise provided herein
(none of which include WCAS, who is not a party or a third-party beneficiary of
this Amendment). No Credit Party may assign, delegate, transfer, hypothecate or
otherwise convey any of its rights, benefits, obligations or duties hereunder
without the prior written consent of the Control Agent and the other Lenders.

4.2 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

4.3 Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

4.4 Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

4.5 Incorporation of Credit Agreement. The provisions contained in Sections
12.09 (Governing Law), 12.10 (Jurisdiction, Service of Process and Venue), 12.11
(Waiver of Jury Trial) and 12.12 (Waiver of Immunity) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety, except with reference to this Agreement rather than the
Credit Agreement.

4.6 Continued Effectiveness. Notwithstanding anything contained in this
Amendment, the terms of this Amendment are not intended to and do not serve to
effect a novation as any of the Loan Documents, including the Forbearance
Agreement. The Loan Documents, including the Forbearance Agreement, remain in
full force and effect and the terms and provisions of the Loan Documents,
including the Forbearance Agreement, are ratified and confirmed as amended by
the terms of this Amendment. This Amendment is only applicable and shall only be
effective in the specific instances and for the specific purposes for which made
or given. Except as specifically provided in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver or
forbearance of any right, power or remedy of the Control Agent or any other
Lender under the Credit Agreement or any of the Loan Documents, or constitute a
consent, waiver or modification with respect to any provision of the Credit
Agreement or any of the Loan Documents which shall remain in full force and
effect. Upon the effectiveness of this Amendment each reference in (i) the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (ii) any Loan Document, including the Forbearance Agreement, to “the
Agreement” shall, in each case and except as otherwise specifically stated
therein, mean and be a reference to the Credit Agreement as modified hereby.

 

8



--------------------------------------------------------------------------------

4.7 Further Assurances. Borrower and each other Credit Party agrees to, and to
cause any other Credit Party to, take all further actions and execute all
further documents as Control Agent may from time to time reasonably request to
carry out the transactions contemplated by this Amendment and all other
agreements executed and delivered in connection herewith.

4.8 Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
or electronic transmission shall be effective as delivery of a manually executed
signature page to this Amendment.

SECTION 5. Affirmation of Guarantors.

5.1 Each Guarantor hereby acknowledges and agrees that it has reviewed the terms
and provisions of this Amendment and consents to any modification of the Loan
Documents effected pursuant to this Amendment. Each Guarantor hereby confirms to
the Control Agent and the other Secured Parties that, after giving effect to
this Amendment, the Guarantee of such Guarantor and each other Loan Document to
which such Guarantor is a party continues in full force and effect and is the
legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability. Subject to Section 4(t)(vi) of the Forbearance Agreement (as
amended by Section 1.6 of this Amendment), each Guarantor further acknowledges,
confirms and agrees that Control Agent and the other Lenders have and shall
continue to have a valid, enforceable and perfected first-priority lien (subject
only to Permitted Liens) upon and security interest in the Collateral granted to
Control Agent and the other Lenders pursuant to the Loan Documents or otherwise
granted to or held by Control Agent and the other Lenders.

5.2 Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement or any other
Loan Document effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future waivers or modifications to the
Credit Agreement or any other Loan Document.

[signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER: VALERITAS, INC. By:   /s/ Kristine Peterson   Name: Kristine Peterson
  Title: CEO GUARANTORS: VALERITAS HOLDINGS, LLC By:   /s/ Kristine Peterson  
Name: Kristine Peterson   Title: CEO VALERITAS SECURITY CORPORATION By:   /s/
Kristine Peterson   Name: Kristine Peterson   Title: CEO

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO LIMITED FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

LENDERS:

CAPITAL ROYALTY PARTNERS II L.P., as

Lender and Control Agent

 

By CAPITAL ROYALTY PARTNERS II GP

L.P., its General Partner

 

        By CAPITAL ROYALTY PARTNERS II

        GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II L.P.

 

By PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P., its

General Partner

 

        By PARALLEL INVESTMENT

        OPPORTUNITIES PARTNERS II GP LLC,

        its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

CAPITAL ROYALTY PARTNERS II–

PARALLEL FUND “A” L.P.

 

By CAPITAL ROYALTY PARTNERS II–

PARALLEL FUND “A” GP L.P., its General

Partner

 

        By CAPITAL ROYALTY PARTNERS II–

        PARALLEL FUND “A” GP LLC, its

        General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO LIMITED FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II

(CAYMAN) L.P.

 

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

 

        By CAPITAL ROYALTY PARTNERS II

        (CAYMAN) GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory  
WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “B” (CAYMAN) L.P.

 

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

 

        By CAPITAL ROYALTY PARTNERS II

        (CAYMAN) GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory  
WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO LIMITED FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

BUDGETED CASH FLOW



--------------------------------------------------------------------------------

Cash Update

Summary of Sources and Uses – 13 week projection

 

           1     2     3     4     5     6     7     8     9     10     11    
12     13        23-Jan     30-Jan     6-Feb     13-Feb     20-Feb     27-Feb  
  5-Mar     12-Mar     19-Mar     26-Mar     2-Apr     9-Apr     16-Apr    
23-Apr  

Cash Flow Summary (M$):

                            

Beginning Cash

   $ 1.4      $ 1.1      $ 0.2      ($ 0.3 )    ($ 3.4 )    ($ 3.5 )    ($ 5.5
)    ($ 6.1 )    ($ 8.2 )    ($ 8.1 )    ($ 9.4 )    ($ 9.9 )    ($ 10.8 )    ($
11.1 ) 

Receipts

   $ 0.3      $ 0.5      $ 0.6      $ 0.6      $ 0.7      $ 0.6      $ 0.6     
$ 0.5      $ 0.6      $ 0.6      $ 0.6      $ 0.6      $ 0.5      $ 0.6   

Payroll

   ($ 0.0 )    ($ 0.7 )    ($ 0.2 )    ($ 0.9 )    $ 0.0      ($ 1.8 )    ($ 0.2
)    ($ 1.5 )    $ 0.0      ($ 0.5 )    ($ 0.2 )    ($ 0.5 )    $ 0.0      ($
0.5 ) 

AP - Critical

   ($ 0.5 )    ($ 0.8 )    ($ 0.9 )    ($ 1.3 )    ($ 0.7 )    ($ 0.8 )    ($
1.0 )    ($ 1.0 )    ($ 0.6 )    ($ 1.0 )    ($ 0.9 )    ($ 1.0 )    ($ 0.9 )   
($ 0.7 ) 

AP - Catch-up (Ops/other)

         ($ 0.6 )                     

AP - Catch-up (Commercial)

         ($ 1.0 )                     

IRS 401K commitment

                     ($ 0.4 )            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash

   $ 1.1      $ 0.2      ($ 0.3 )    ($ 3.4 )    ($ 3.5 )    ($ 5.5 )    ($ 6.1
)    ($ 8.2 )    ($ 8.1 )    ($ 9.4 )    ($ 9.9 )    ($ 10.8 )    ($ 11.1 )   
($ 11.8 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Assumptions:

- Severance and retention bonuses paid out on 2/12 and 2/26 payroll cycles

- Payroll (RIF) reduction effective 2/26 payroll (pay thru 2/20)

- Severance and retention bonuses paid out on 2/12 and 2/26 payroll cycles

- 2015 Non-sales bonus payout (50% attainment) on 3/11 payroll

- Trade AP of $7.3M at 12/31/2015, $5.3M of which is delinquent. Above
‘catch-ups’ of $1.6M are targeted to vendors that help assure business
continuity.

Confidential Planning Document– Not For Distribution without Permission from
Valeritas

 

1